STAR BULK CARRIERS CORP. 40 Agiou Konstantinou Street Maroussi, 15124 Athens, Greece September 23, 2014 VIA EDGAR Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C.20549 Star Bulk Carriers Corp. and all other Registrants identified herein Registration Statement on Form F-3 (File No. 333-197886) Ladies and Gentlemen: Pursuant to Rule461 of the Securities Act of 1933, as amended, Star Bulk Carriers Corp., a Marshall Islands corporation (the “Issuer”) and certain of the subsidiaries of the Issuer listed on the signature block hereto (the “Subsidiaries” and together with the Issuer, the “Registrants”), hereby request that the effective date of the above-captioned Registration Statement on Form F-3 (the “Registration Statement”) be accelerated to September 25, 2014 at 11:00 a.m. Eastern time or as soon thereafter as may be practicable. We understand that the staff of the Securities and Exchange Commission (the “Commission”) will consider this request as confirmation by each of the Registrants of its awareness of its responsibilities under the federal securities laws as they relate to the issuance of the securities covered by the Registration Statement. In connection with the foregoing, each of the Registrants represents and acknowledges that: · should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrants may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission 2 If you have any questions regarding the foregoing, please contact Robert E. Lustrin (212-480-8421) of Seward & Kissel LLP or Lawrence G. Wee (212-373-3052) of Paul, Weiss, Rifkind, Wharton & Garrison LLP. Sincerely, Star Bulk Carriers Corp. By: /s/ Simos Spyrou Name: Simos Spyrou Title: Co-Chief FinancialOfficer Star Bulk Management Inc. CapeHorizonShippingLLC Starbulk S.A. Cape Ocean Maritime LLC Star Alpha LLC L.A. Cape Shipping LLC Star Beta LLC Grain Shipping LLC Star Gamma LLC Glory Supra Shipping LLC Star Delta LLC GlobalCapeShippingLLC Star Epsilon LLC Sky Cape Shipping LLC Star Zeta LLC PacificCapeShippingLLC Star Theta LLC CapeConfidenceShippingLLC Star Kappa LLC Cape Runner Shipping LLC Lamda LLC Olympia Shiptrade LLC Star Omicron LLC Victory Shipping LLC Star Cosmo LLC Sea Cape Shipping LLC Star Ypsilon LLC Coral Cape Shipping LLC Star Aurora LLC Aurelia Shipping LLC Star Borealis LLC Pearl Shiptrade LLC Star Polaris LLC Rainbow Maritime LLC Star Big LLC SeaDiamondShippingLLC Star Mega LLC Majestic Shipping LLC Star Bulk Manning LLC Nautical Shipping LLC Star Challenger I LLC Mineral Shipping LLC Star Challenger II LLC White Sand Shipping LLC Star Vega LLC Clearwater Shipping LLC Star Sirius LLC Domus Shipping LLC Star Castle I LLC Festive Shipping LLC Star Castle II LLC Gravity Shipping LLC Star Ennea LLC Orion Maritime LLC Star Cape I LLC Spring Shipping LLC Star Cape II LLC Success Maritime LLC Star Asia I LLC Ultra Shipping LLC Star Asia II LLC Searay Maritime LLC Star Axe I LLC Blooming Navigation LLC Star Axe II LLC Oday Marine LLC Star Seeker LLC Jasmine Shipping LLC Star Breezer LLC Star Synergy LLC Oceanbulk Shipping LLC Star Omas LLC Oceanbulk Carriers LLC Dioriga Shipping Co. Premier Voyage LLC Positive Shipping Company Oocape I Holdings LLC International Holdings LLC KMSRX Holdings LLC Star Bulk (USA) LLC By: /s/ Robert E. Lustrin Name: Robert E. Lustrin Title: Attorney-in fact cc: Lawrence G. Wee, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP Robert E. Lustrin, Esq., Seward & Kissel LLP
